Citation Nr: 1705036	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-17 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to March 1971, and had subsequent service in the United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is seeking service connection for a lower back disability.  Before a decision can be reached on this claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration and adequate VA examination and opinion.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Under the duty to assist, VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination or opinion is necessary when the evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of a disability or symptoms of a disability, and indicates that the claimed disability or symptoms may be associated with the claimant's active military service.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   

The Veteran claims that he currently has a low back disorder which was etiologically linked to his active duty service and two back injuries which occurred at that time.  The service treatment records document that the Veteran was treated on two occasions during active duty for low back problems.  In May 1970, an impression of recurrent lumbosacral strain was recorded.  In October 1970, lumbosacral strain was noted again.  The Veteran was put on restricted duty (no lifting over 25 pounds for ten days).  X-rays of the lumbar spine were taken, with a finding that significant abnormalities were not identified.  Post-service medical records document the current existence of a low back disorder.  

In support of the claim, VA arranged to have the Veteran examined to determine if there is a link between his active duty service and his current back disability.  This examination was performed in October 2010.  The examiner diagnosed the Veteran with mild dextroscoliosis and disk space narrowing of the lumbar spine and the assessment indicated the problem was associated with degenerative disc disease.  The examiner opined that the Veteran's current lower back condition of degenerative disc disease is not related to the acute lower back strain in May 1970 and acute trauma to the lower back in October 1970.  

The examiner's opinion was based, in part, on a lack of documentation of a chronic lumbar spine disorder in the claims file.  However, the Board observes that the Veteran has reported that he has had continuous back symptomology from the time of discharge to the present.  The Board notes the Veteran is competent to report on symptomology he experiences through his senses.  His report of continuous back problems including pain must be addressed by the VA examiner when determining if there is an etiologic link between the current disability and the in-service injuries.  An addendum to the October 2010 VA back examination is required to obtain this information.  

The Veteran informed the examiner who conducted the October 2010 VA back examination that he had had a prior claim for workman's compensation due to a back injury while working in a foundry.  The Veteran also stated at that time that he had received physical therapy treatment for his back.  In his July 2012 substantive appeal, the Veteran added that he had physical therapy on his lower back in the 1980s provided by his wife who worked as a physical therapist at the Lynchburg Physical Therapy Center.  The Board finds attempts must be made to obtain this evidence.  

The Board notes the Veteran has reported he served in the United States Army Reserves for 25 years.  Records from this service have not been associated with the claims file.  The Board finds attempts should be made to obtain the Veteran's records pertaining to his Reserve service, if any exist.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim.  The Board is particularly interested in obtaining the medical records pertaining to the Veteran's reported workman's compensation case when he injured his back while working at a foundry, records of the Veteran receiving physical therapy for his back in the 1980s at the Lynchburg Physical Therapy Center, and also the Veteran's U.S. Army Reserve medical records and personnel records.  

If any records are unavailable, the claims file must be properly documented as to the unavailability of these records.  

2.  Then, all pertinent evidence of record must be made available to and reviewed by the examiner who conducted the October 2010 VA examination of the Veteran's back.  If the examiner who conducted the October 2010 VA back examination is not available, all pertinent evidence of record should be made available to and reviewed by another suitably qualified health care professional with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions. 

The examiner should be requested to prepare an addendum which addresses the following:

The examiner should consider the Veteran's reports that he has experienced back symptomology from the time of his discharge from active duty to the present.  Based on his reports, the review of the Veteran's other pertinent history, and the prior examination results, the examiner must state an opinion as to whether there is a 50 percent or better probability that the back disorder originated during active duty or is otherwise etiologically related to service (March 1969 to March 1971).  

The examiner should address the in-service injuries (May 1970 and October 1970) and post-service complaints and medical evidence (or the lack thereof) and whether the reported symptomology is as likely as not consistent with trauma which could be productive of the back symptomology present during the appeal.  The examiner should also note that the Veteran had physical therapy for his back in the 1980s and had a post-service worker's compensation claim for his back.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Then if the issue on appeal remains denied, readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

